DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 7, 10, 13-16, 5, 8, 11, and 17, respectively, of U.S. Patent No. 10,850,703. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application at most broadens up the claims of the patent identified 

Claim 1 Instant Application
Claim 1 US Patent No. 10,850,703
1. A control device for use with a vehicle having a plurality of Electronic Control Units (ECUs), the control device comprising: a communication unit configured to acquire control information on the vehicle from an information processing device via a wired or wireless communication; and a processing unit configured to: execute a process of starting vehicle control based on the control information, and execute an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and 
after the process of starting vehicle control has been initiated, execute an authentication process on usage authority of the control information concurrently while the process of starting vehicle control is being executed, the authentication process being executed based on subscription information of all service providers having the usage authority of the control and continue or suspend the process of starting vehicle control depending on a result of the authentication process on the usage authority of the control information wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain.


Claim 2 Instant Application
Claim 2 US Patent No. 10,850,703
2. The control device according to claim 1, wherein each time when the processing unit acquires the control information, the processing unit continues or suspends the process of starting vehicle control depending on the result of the authentication process.
2. The control device according to claim 1, wherein each time when the processing unit acquires the control information, the processing unit continues or suspends the process of starting vehicle control depending on the result of the authentication process.


Claim 3 Instant Application
Claim 3 US Patent No. 10,850,703
or more ECU in the plurality of ECUs.
3. The control device according to claim 1, wherein the authentication process is executed by at least one electronic control unit in the plurality of ECUs.


Claim 5 Instant Application
Claim 4 US Patent No. 10,850,703
5. The control device according to claim 1, wherein the authentication process is executed based on subscription information of service providers that use the control information for the vehicle, among all service providers having the usage authority of the control information.
4. The control device according to claim 1, wherein the authentication process is executed based on subscription information of service providers that use the control information for the vehicle, among all service providers having the usage authority of the control information.


Claim 6 Instant Application
Claim 7 US Patent No. 10,850,703
6. A non-transitory computer readable recording medium storing a program that causes a computer serving as a control device for use with a vehicle having a plurality of Electronic Control Units (ECUs), the program causing the computer to perform steps and executing an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain.
recording a program that causes a computer serving as a control device for use with a vehicle having a plurality of Electronic Control Units (ECUs), the program causing the computer to perform steps after the process of starting vehicle control has been initiated, executing an authentication process on usage authority of the control information concurrently while the process of starting vehicle control is being executed, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information; and continuing or suspending the process of starting vehicle control depending on a result of the authentication process on the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs 


Claim 7 Instant Application
Claim 10 US Patent No. 10,850,703
7. A control method for use with a vehicle having a plurality of Electronic Control Units (ECUs), the control method comprising: acquiring control information on the vehicle from an information processing device in a wired or wireless communication; executing a process of starting vehicle control based on the control information; and executing an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs 
after the process of starting vehicle control has been initiated, executing an authentication process on usage authority of the control information concurrently while the process of starting vehicle control is being executed, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information; and continuing or suspending the process of starting vehicle control depending on a result of the authentication process on the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain.


Claim 8 Instant Application
Claim 13 US Patent No. 10,850,703
8. A control device for use with a vehicle having a plurality of Electronic Control Units (ECUs), the control device comprising: a network interface configured to acquire control information on the vehicle from an information processing device via a wired or wireless communication; and at least one ECU in the plurality of ECUs is programmed to: execute a process of starting vehicle control based on the acquired control information, and execute an authentication process on usage authority of the control 
electronic control unit in the plurality of ECUs programmed to: execute a process of starting vehicle control based on the acquired control information, after the process of starting vehicle control has been initiated, execute an authentication process on an usage authority of the control information concurrently while the process of starting vehicle control is being executed, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, determine a result of the authentication process on the usage authority of the control information, and continue or suspend the process of starting vehicle control based on the determined result of the authentication process on the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain.


Claim 9 Instant Application
Claim 14 US Patent No. 10,850,703
8, wherein each time the control information is acquired by the at least one electronic control unit, the at least one electronic control unit continues or suspends the process of starting vehicle control depending on the result of the authentication process.
14. The control device according to claim 13, wherein each time the control information is acquired by the at least one electronic control unit, the at least one electronic control unit continues or suspends the process of starting vehicle control depending on the result of the authentication process.


Claim 10 Instant Application
Claim 15 US Patent No. 10,850,703
10. The control device according to claim 8, wherein the at least one electronic control unit executes the authentication process.
15. The control device according to claim 13, wherein the at least one electronic control unit is mounted in the vehicle, and the at least one electronic control unit executes the authentication process.


Claim 12 Instant Application
Claim 16 US Patent No. 10,850,703
12. The control device according to claim 8, wherein the authentication process is executed based on subscription information of service providers that use the control information for the vehicle, among all service 
13, wherein the authentication process is executed based on subscription information of service providers that use the control information for the vehicle, among all service 


Claim 13 Instant Application
Claim 5 US Patent No. 10,850,703
13. The control device according to claim 1, wherein when the process of starting vehicle control is suspended, a control command generation process and a vehicle transmission process are suspended.
5. The control device according to claim 1, wherein when the process of starting vehicle control is suspended, a control command generation process and a vehicle transmission process are suspended.


Claim 14 Instant Application
Claim 8 US Patent No. 10,850,703
14. The non-transitory computer readable recording medium according to claim 6, wherein when the process of starting vehicle control is suspended, a control command generation process and a vehicle transmission process are suspended.
8. The non-transitory computer readable recording medium according to claim 7, wherein when the process of starting vehicle control is suspended, a control command generation process and a vehicle transmission process are suspended.


Claim 15 Instant Application
Claim 11 US Patent No. 10,850,703
15. The control method according to claim 7, wherein when the process of starting vehicle 
10, wherein when the process of starting 


Claim 16 Instant Application
Claim 17 US Patent No. 10,850,703
16. The control device according to claim 8, wherein when the process of starting vehicle control is suspended, a control command generation process and a vehicle transmission process are suspended such that vehicle control commands are not executed by the at least one electronic control unit.
17. The control device according to claim 13, wherein when the process of starting vehicle control is suspended, a control command generation process and a vehicle transmission process are suspended such that vehicle control commands are not executed by the at least one electronic control unit.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or a Terminal Disclaimer were filed so as to overcome the Double Patenting rejection set forth in this Office action.

Claims 4, 11, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if their respective base claims were rewritten or amended or a Terminal Disclaimer were filed so as to overcome the Double Patenting rejection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “execute a process of starting vehicle control based on the control information, and execute an authentication process on usage authority of the control information concurrently, the authentication process being executed based on subscription information of all service providers having the usage authority of the control information, wherein: the subscription information of all service providers is constituted in a block chain, and one or more ECU in the plurality of ECUs function as a node that manages the block chain”.

Regarding Claim 7, the claim is drawn to method of using the corresponding apparatus claimed in Claim 1 and is, thus, found to contain the same allowable subject matter following the same rationale discussed above (as applied to Claim 1).

Regarding Claim 6, the claim is drawn to the non-transitory computer readable recording medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 1 and, as a result, the corresponding method steps claimed in Claim 7.  Therefore, claim 6 corresponds to apparatus claim 1 and, as a result, to method claim 7, and is found to contain the same allowable subject matter following the same rationale discussed above (as applied to Claims 1 and 7).  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. (US PGPUB 2019/0378475) disclose various embodiments related to a vehicle device and an electronic device, wherein the vehicle device according to one embodiment can include: a display; a memory; at least one or more sensors; communication circuitry configured to communicate with an external electronic device; and a processor configured to display first display information according to execution of a first application on a first area on the display, perform control to transfer vehicle-related context information to the electronic device based on information obtained by the at least one or more sensors and, if information related to a second application corresponding to the vehicle-related context information is received from the electronic device, display second display information associated with the second application on a second area on the display using the received information.
Takanashi et al. (US PGPUB 2019/0212732) disclose a vehicle that is able to be driven by a driver and/or remotely, the vehicle including: a control unit configured to perform control related to switching between driving by the driver and remote driving from an outside of the vehicle.

Morita (US PGPUB 2015/0326529) discloses a control device, system, and method capable of controlling an accessible range of information on an individual external device basis even in the case of a valid access for the information from an external device. An ACL management server is installed to introduce an ACL associating a service provider ID identifying a service provider accessing an ECU mounted on an automobile with an attribute of an ECU that the service provider can access or with an ASIL determined for the ECU, and to manage the ACL safely and in the latest state. Also, a service providing server is installed for providing services for reading and rewriting ECU control information in accordance with a request from a user. A gateway is installed for determining, using the ACL, whether access to the ECU should be granted with respect to access instruction execution information received from the service providing server.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685